OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN




X-ble    C. C. Beatm
countyAuditor
!lQntaguo
        county
#OlmguO,'Peras




                              One or tvo of the CawA9.88Mn8r8
    vont to kmcawwmoney fmm bank8 end btdioldcu11s tn
    their roupeativs Praoiaotr   and not fzm the CountyDo-
    pocltwy bsnk which i8 not in their ~l'OOinct, to whloh
    eation the dspositcry beak protests.
          Cur o~urts hnve unlfca'rdyhold that OCP.Klt~~8,
                                                        bOing
cmponent 2arta of the State, have nc pWer8 w duties =Oept
thossevhich WQ oleo~ly  sat f'otihmad defined in tho Ccnstitutlon
non.c. 0. Benton,Page 2


and    statutes     aud    that the     rtatutw   hare   olsrrly defined the
pavers,        ?re8OPib6d the dUtle8, aad -08@d             the lirbilitlO8 Of
thsc;~is81~~8’Carrts,~#(ed~uat~O~h                                vhiohthediiier-
ot    countlee     aat,   and fX’Of0
                           the8e 8tatUte8 mu8t                     OOm8 ~11 th.
authority VOSt#d 10 OOUIitie8e It 18 itwth sr thl
                                                ar ta b lla hed
1W     &this       %8t@tbstC~88lOIlRl'8'COWt8                   8P@ OOWt8 Of lh-
ltod    jUPi8df&i~,              itat?.Utth8%FpaWW8      l19   OKIly thoseaxpm881~
cr implledly oaafwmdugorrthea~                     lav,thati8,bJ    th.Conrtl-
tutloa aad 8tcrtUtQ8Of thr st8te.                 (w TO%. m.,    8.0. 36, 37,
pp. 363-565,
           and the                 luthoritlea
                                             thereoltod)
           We have boon unableto find any Constitutional           m
statutory  prov:sion   wblahdIzeotlyOp tplgliedly       UUthOPh.8    l
Ccmafssionar~'     Courtto boawow~103~~     for the oountyirocl    :k
depository   or irOi8 sny b8snll, per8cmD   ?inr, ~OrpOr8ti~,     or am-
soclatioa  vbltover,   other than    by tho  i88uaItOe and 8sl.a  of bond8
in acoordonoe    vith oonatltutlonol    and rtatutcry   requlxmrnts.
                  Yopblg   t&t      Vh8t Ye bbV0 88ld    88ti8f~OtOl’i~   WW8
yourquestion,
            we are